Exhibit 10.18

PROMISSORY NOTE

(the “Note”)

 

$50,000,000.00      New York, New York         January 9, 2012   

FOR VALUE RECEIVED, Brown & Brown, Inc. (the “Borrower”), HEREBY PROMISES TO PAY
to the order of JPMORGAN CHASE BANK, N.A. (the “Bank”), at its offices located
at 270 Park Avenue, New York, New York 10017 or at such other place as the Bank
or any holder hereof may from time to time designate, the principal sum of FIFTY
MILLION DOLLARS ($50,000,000.00), or such lesser amount as may constitute the
outstanding balance hereof, in lawful money of the United States, on the
Maturity Date (as hereinafter defined) or earlier as hereinafter referred to,
and to pay interest in like money at such office or place from the date hereof
on the unpaid principal balance of each advance made hereunder by Bank to
Borrower (each such advance, a “Loan” and collectively the “Loans”) (as
hereinafter defined) made hereunder at a rate equal to the CB Floating Rate (as
hereinafter defined and computed on the basis of the actual number of days
elapsed on the basis of a 365-day year) for such Loan, which shall be payable on
the date such Loan shall be due and payable (whether at maturity, by
acceleration or otherwise) and thereafter, on demand. Interest on any past due
amount, whether at the due date thereof or by acceleration or upon default,
shall be payable at a rate two percent (2%) per annum above the CB Floating Rate
being charged on such Loan, which rate shall be computed for the actual number
of days elapsed on the basis of a 365-day year and shall be adjusted as of the
date of each such change, but in no event higher than the maximum permitted
under applicable law.

Interest

The Bank is authorized to enter on its books and records, which may be
electronic in nature, (i) the amount of each Loan made from time to time
hereunder, (ii) the date on which each Loan is made, (iii) the date on which
each Loan shall be due and payable to the Bank, which date shall be February 3,
2012 (the “Maturity Date”), (iv) the interest rate agreed between the Borrower
and the Bank as the interest rate to be paid to the Bank on each Loan, which
rate shall be the CB Floating Rate, (v) the amount of each payment made
hereunder, and (vi) the outstanding principal balance of the Loans hereunder
from time to time. The date, amount, rate of interest and maturity date of each
Loan and payment(s) (if any) of principal, the Loan(s) to which such payment(s)
will be applied (which shall be at the discretion of the Bank) and the
outstanding principal balance of Loans shall be recorded by the Bank on its
books and records (which may be electronic in nature) and at any time and from
time to time may be, and shall be prior to any transfer and delivery of this
Note, entered by the Bank on a schedule to be attached to this Note by the Bank
(at the discretion of the Bank, any such entries may aggregate Loans (and
payments thereon) with the same interest rate and tenor and, if made on a given
date, may show only the Loans outstanding on such date). Any such entries shall
be conclusive in the absence of manifest error. The failure by the Bank to make
any or all such entries shall not relieve the Borrower from its obligation to
pay any and all amounts due hereunder.

Prepayment

The Borrower shall have the right to prepay any Loan prior to the Maturity Date
of such Loan.



--------------------------------------------------------------------------------

Discretionary Loans by the Bank

The Bank, pursuant to a letter dated January 9, 2012, has approved an
uncommitted line of credit to the Borrower in a principal amount not to exceed
the face amount of this Note. The execution and delivery of this Note and the
acceptance by the Bank of this Note shall not be deemed or construed to create
any contractual commitment to lend by the Bank to the Borrower. The line of
credit is in the form of advances made from time to time by the Bank in its sole
and absolute discretion to the Borrower. This Note evidences the Borrower’s
obligations to repay those advances. The aggregate outstanding principal amount
of debt evidenced by this Note is the amount so reflected from time to time in
the records of the Bank. Each request for a Loan shall be made by any officer of
the Borrower or any person designated in writing by any such officer, all of
which are hereby designated and authorized by the Borrower to request Loans and
agree to the terms thereof. The Borrower shall give the Bank notice by noon on
the day of any proposed borrowing. The principal amount of each Loan shall be
prepaid on the earlier to occur of the Maturity Date, or the date upon which the
entire unpaid balance hereof shall otherwise become due and payable.

Additional Costs

If any applicable domestic or foreign law, treaty, government rule or regulation
now or later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall (i) affect the basis of taxation of payments to the Bank of
any amounts payable by the Borrower under this Note or any other agreements or
instruments executed in connection herewith or any other Liabilities (“Related
Documents”) (other than taxes imposed on the overall net income of the Bank by
the jurisdiction or by any political subdivision or taxing authority of the
jurisdiction in which the Bank has its principal office), or (ii) impose, modify
or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, Federal Deposit Insurance Corporation deposit
insurance premiums or assessments) against assets of, deposits with or for the
account of, or credit extended by the Bank, or (iii) impose any other condition
with respect to this Note or the other Related Documents and the result of any
of the foregoing is to increase the cost to the Bank of extending, maintaining
or funding any advances under this Note or to reduce the amount of any sum
receivable by the Bank hereunder, or (iv) affect the amount of capital required
or expected to be maintained by the Bank (or any corporation controlling the
Bank) and the Bank determines that the amount of such capital is increased by or
based upon the existence of the Bank’s obligations under this Note or the other
Related Documents and the increase has the effect of reducing the rate of return
on the Bank’s (or its controlling corporation’s) capital as a consequence of the
obligations under this Note or the other Related Documents to a level below that
which the Bank (or its controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by the Bank to be material, then the Borrower
shall pay to the Bank, from time to time, upon request by the Bank, additional
amounts sufficient to compensate the Bank for the increased cost or reduced sum
receivable. Whenever the Bank shall learn of circumstances described in this
section which are likely to result in additional costs to the Borrower, the Bank
shall give prompt written notice to the Borrower of the basis for and the
estimated amount of any such anticipated additional costs. A statement as to the
amount of the increased cost or reduced sum receivable, prepared in good faith
and in reasonable detail by the Bank and submitted by the Bank to the Borrower,
shall be conclusive and binding for all purposes absent manifest error in
computation.

 

- 2 -



--------------------------------------------------------------------------------

Indemnity

The Borrower shall (i) indemnify and hold harmless the Bank and its affiliates
and their respective officers, directors, employees, advisors, and agents (each,
an “indemnified person”) from and against any and all losses, claims, damages
and liabilities to which any such indemnified person may become subject arising
out of or in connection with this Note, the use of the proceeds hereunder or any
related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any indemnified person
is a party thereto, and to reimburse each indemnified person upon demand for any
legal or other expenses incurred in connection with investigating or defending
any of the foregoing, and (ii) to reimburse the Bank and its affiliates on
demand for all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) incurred in connection with this Note and any related
documentation or the administration, amendment, collection, modification or
waiver thereof. No indemnified person shall be liable for any special, indirect,
consequential or punitive damages in connection with the Note. The Bank shall
provide to the Borrower a statement, supported where applicable by documentary
evidence, explaining the amount of any such loss or expense, which statement
shall be conclusive absent manifest error.

Inability to Determine Interest Rate

If the Bank determines on any day that quotations of interest rates for the
relevant deposits referred to in the definition of Adjusted One Month LIBOR Rate
(as hereinafter defined) are not being provided for purposes of determining the
interest rate on any Loan on any day, then each Loan shall bear interest at the
Prime Rate (as hereinafter defined) until the Bank determines that quotations of
interest rates for the relevant deposits referred to in the definition of
Adjusted One Month LIBOR Rate are being provided.

Events of Default

If (i) there is any failure by the Borrower to pay any principal, interest, fees
or other obligations when due under this Note (collectively, “Liabilities”),
(ii) there is any other violation or failure to comply with any provision of
this Note, (iii) there occurs any material adverse change in the financial
condition or results of operations of the Borrower and its subsidiaries, since
December 31, 2010, (iv) any litigation is pending or threatened against the
Borrower or any of its subsidiaries which would reasonably be expected to result
in a material adverse effect on the financial condition or results of operations
of the Borrower and/or its subsidiaries, (v) there is a material default under
any agreement governing indebtedness of the Borrower or any of its subsidiaries,
(vi) any warranty, representation or statement of fact made by the Borrower to
the Bank is false or misleading in any material respect, (vii) the Borrower
shall be dissolved or shall fail to maintain its existence in good standing, or
if the usual business of the Borrower shall be suspended or terminated,
(viii) the Borrower merges or consolidates with any third party (other than any
merger in the ordinary course of business in which the Borrower is the surviving
entity), or sells or otherwise conveys a substantial part of its assets or
property to a third party outside the ordinary course of business, grants liens
over any substantial part of its property or agrees to do any of the foregoing,
(ix) any petition (or similar document or instrument) is filed by or against the
Borrower or any of its subsidiaries under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect;
or (x) the Borrower or any of its subsidiaries becomes insolvent, howsoever
evidenced, or subject to a general assignment for the benefit of creditors or a
receiver, conservator, rehabilitator or similar officer is appointed for or on
behalf of Borrower (each such event or occurrence an “Event of Default”), then
and in any such event, in addition to all rights and remedies of the Bank under
applicable law and otherwise, all such rights and remedies cumulative, not
exclusive and enforceable alternatively, successively and concurrently, the Bank
may, at its option, declare any and all of the amounts owing under this Note to
be

 

- 3 -



--------------------------------------------------------------------------------

due and payable, whereupon the maturity of the then unpaid balance hereof shall
be accelerated and the same, together with all interest accrued hereon, shall
forthwith become due and payable provided, however, that if a bankruptcy event
specified above shall have occurred, all amounts owing under this Note shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are expressly waived by the Borrower. Further,
acceptance of any payments shall not waive or affect any prior demand or
acceleration of amounts due hereunder, and each such payment made shall be
applied first to the payment of accrued interest, then to the aggregate unpaid
principal or otherwise as determined by the Bank in its sole discretion.

Definitions

 

  A. Adjusted LIBO Rate

“Adjusted LIBO Rate” shall mean an interest rate per annum equal to the product
of (i) the LIBO Rate in effect and (ii) Statutory Reserves.

 

  B. Adjusted One Month LIBOR Rate

“Adjusted One Month LIBOR Rate” shall mean an interest rate per annum equal to
the sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day); provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Page (as
defined in E below) at approximately 11:00 a.m. London time on such day.

 

  C. Business Day

A “Business Day” shall mean, (i) with respect to the Adjusted One Month Libor
Rate, any day other than a Saturday, Sunday or other day on which the Bank is
authorized or required by law or regulation to close, and which is a day on
which transactions in dollar deposits are being carried on in the London
interbank market and in New York City and (ii) for all other purposes, a day
other than Saturday, Sunday or any other day in which national banking
associations are authorized to be closed.

 

  D. CB Floating Rate

“CB Floating Rate” shall mean the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day). Any change in the CB Floating Rate due to a change in
the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Adjusted
One Month LIBOR Rate, respectively.

 

- 4 -



--------------------------------------------------------------------------------

  E. LIBO Rate

“LIBO Rate” shall mean, for a one month period, the interest rate determined by
the Bank by reference to Reuters Screen LIBOR01, formerly known as Page 3750 of
the Moneyline Telerate Service (together with any successor or substitute, the
“Service”) or any successor or substitute page of the Service providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by the Bank from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market
(the “Page”), to be the rate at approximately 11:00 a.m. London time, two
Business Days prior to the commencement of the applicable one month period for
dollar deposits with a maturity at the end of such period. If no LIBOR Rate is
available to the Bank, the applicable LIBOR Rate for the relevant one month
period shall instead be the rate determined by the Bank to be the rate at which
the Bank offers to place U.S. dollar deposits having a one month maturity with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such period.

 

  F. Prime Rate

“Prime Rate” shall mean the rate of interest as is publicly announced by the
Bank from time to time as its Prime Rate. The Prime Rate is a variable rate and
each change in the Prime Rate is effective from and including the date this
change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE THE BANK’S LOWEST RATE.

 

  G. Statutory Reserves

“Statutory Reserves” shall mean a fraction (expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including, without
limitation, any marginal, special emergency or supplemental reserves) expressed
as a decimal) established by the Board of Governors of the Federal Reserve
System and any other banking authority to which the Bank is subject, with
respect to the Adjusted LIBO Rate, for “Eurocurrency liabilities” as defined in
Regulation D. Loans priced at the Adjusted One Month LIBOR Rate shall be deemed
to constitute Eurocurrency liabilities and as such shall be deemed to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to the Bank under
such Regulation D. Statutory Reserves shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

Set-Off

The Borrower hereby gives to the Bank a right of set-off against all moneys,
securities and other property of the Borrower and the proceeds thereof, now or
hereafter delivered to, remaining with or in transit in any manner to the Bank,
its correspondents, affiliates (including J.P Morgan Securities Inc.) or its
agents from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession, control or
custody of the Bank in any way, and also in addition to set-off rights, a lien
on and security interest in any balance of any deposit accounts and credits of
the Borrower with, and any and all claims of the Borrower against the Bank at
any time existing, hereby authorizing the Bank at any time or times, without
prior notice, to apply such balances, credits or claims, or any part thereof, to
the obligations of the Borrower under this Note in such amounts as it may
select, whether contingent, unmatured or otherwise.

 

- 5 -



--------------------------------------------------------------------------------

Miscellaneous

The Borrower hereby waives diligence, demand, presentment, protest and notice of
any kind, and assents to extensions of the time of payment, release, surrender
or substitution of security, or forbearance or other indulgence, without notice.

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.

The Bank reserves the right to assign or sell participations in the Loans or the
Note to any entity (including to any Federal Reserve Bank in accordance with
applicable law) and to provide any assignee or participant or prospective
assignee or participant with information of the Borrower previously received by
the Bank, subject to confidentiality requirements. The Borrower’s consent to
such assignment or participation is hereby deemed granted.

The Borrower hereby authorizes the Bank and any other holder of an interest in
this Note (a “Holder”) to disclose confidential information relating to the
financial condition or operations of the Borrower (i) to any director, officer,
employee or affiliate of the Bank or any Holder, (ii) to any purchaser or
prospective purchaser of an interest in any Loan, (iii) to legal counsel,
accountants, and other professional advisors to the Bank or any Holder, (iv) to
regulatory officials, (v) as requested or required by law, regulation, or legal
process or (vi) in connection with any legal proceeding to which the Bank or any
other Holder is a party.

Without limitation of the above, the Borrower is liable to the Bank for all
reasonable costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation, execution,
modification, supplementing and waiver of this Note and the Related Documents
and the making, and servicing of this Note and the Related Documents and any
other amounts owed under this Note and the Related Documents, including without
limitation reasonable attorneys’ fees and court costs. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding. In the event
the Bank or any holder hereof shall refer this Note to an attorney for
collection, the Borrower agrees to pay, in addition to unpaid principal and
interest, all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney’s fees of internal or
outside counsel, whether or not suit is instituted.

In the event of any litigation with respect to this Note, THE BORROWER WAIVES
THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to interpose
counter-claims and cross-claims. The Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of Florida and of any Federal court
located in the Middle District of Florida, and any appellate court from any
appeal thereof, in connection with any action or proceeding arising out of or
relating to this Note. The execution and delivery of this Note has been
authorized by the Board of Directors and by any necessary vote or consent of the
shareholders of the Borrower. The Borrower hereby authorizes the Bank to
complete this Note in any particulars according to the terms of the Loan
evidenced hereby. This Note shall be governed by and construed in accordance
with the laws of the State of Florida applicable to contracts made and to be
performed in such State, and shall be binding upon the successors and assigns of
the Borrower and inure to the benefit of the Bank, its successors, endorsees and
assigns.

 

- 6 -



--------------------------------------------------------------------------------

If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

BROWN & BROWN, INC. By:  

 

  Name and Title:

 

- 7 -